Robinson, J.
This case comes here on appeal from a judgment against defendant on an information charging that on August 26, 1917, the defendant did commit the crime of Sabbath breaking. That he, with a private hunting party of one or more persons, went a hunting for the shooting of crows, and that for their private diversion Davis and his party did hunt and shoot crows on divers tracts of land; that the hunting and shooting was not open to participation on the part of the public, and it was not for the amusement or entertainment of the public, and that said parties had legal hunting permits.
Nothing is said of the kind or character or number of crows shot, .or as to whether they were bad crows or good crows. The prosecution *71is under an old section of the Penal Code of 1877. It reads: The following acts are forbidden to be done on the first day of the week, for the doing of which is Sabbath breaking.
1. Servile labor excepting work of necessity and charity.
2. Public sports.
3. Trades, manufactures, and mechanical employment.
4. Public traffic.
5. Serving process.
All shooting, sporting, horse racing, gaming, and other public sports upon the first day of the week are prohibited.
As amended in 1917 this last section reads:
All shooting, sporting, horse racing, and other public sports on the first day of the week are prohibited. The word “gaming” was omitted by inadvertence or mistake, and the rest of the amendment relates to baseball playing.
So, the charge against the defendant is based on an old Sunday statute as it has stood on the books during fifty-two years. By its plain words the statute refers to and prohibits only public shooting and other public sports. The shooting charged against Davis was a private sport. It was not given as a public entertainment or a public exhibition. It was not done in such a way as to attract a crowd of people or to injure or offend any person. It was. a mere private diversion. Hence, the judgment is reversed and the defendant discharged.